DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 09/06/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0106507 application as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided are an apparatus and a method” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to computer program per se.  The claims are drawn to a “computer program product comprising one or more computer readable storage media.”  A computer program or set of instructions is defining functional descriptive material per se does not fall within the definitions of any of the statutory categories of invention. However, functional descriptive matter recorded on a non-transitory computer readable medium is both structurally and functionally interrelated to the medium, permitting the function of the descriptive material to be realized. Examiner suggests amending the claim to recite “stored on a non-transitory computer-readable medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chertok et al (US 20160196672) in view of Du et al., "A Reconfigurable Streaming Deep Convolutional Neural Network Accelerator for Internet of Things," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 65, no. 1, pp. 198-208, Jan. 2018, doi: 10.1109/TCSI.2017.2735490.

As to claim 1, Chertok discloses a computing apparatus (FIG. 3) using a convolutional neural network (CNN) including a plurality of convolution layers (FIGS. 1A-1C), the computing apparatus comprising:
a memory storing one or more instructions (FIG. 3, data storage 304; see [0048]); and 
one or more processors configured to execute the one or more instructions stored in the memory to (FIG. 3, processing system 302; see [0048]): 
obtain input data (FIGS. 1B-1C and [0021], an input image 132 represented as a multichannel feature map 152); 
identify a filter for performing, on one of the plurality of convolution layers, a convolution operation with respect to the input data (FIG. 1B, Filters 154; see [0022]); 
provide a plurality of feature maps (FIG. 1B, Feature maps 156 and Feature maps 160; see [0023]); and 
obtain output data based on the plurality of feature maps (FIG. 1B, output 162; see [0023]).
Chertok fails to explicitly disclose identify a plurality of sub-filters within the filter, the plurality of sub-filters associated with a plurality of filtering regions, wherein each of the plurality of filtering regions is associated with at least one of the plurality of sub-filters; and provide a plurality of feature maps based on the plurality of sub-filters.
However, Du teaches identify a plurality of sub-filters within the filter (FIG. 5; Section III. A. Filter Decomposition), the plurality of sub-filters associated with a plurality of filtering regions, wherein each of the plurality of filtering regions is associated with at least one of the plurality of sub-filters (FIG. 6); and
provide a plurality of feature maps based on the plurality of sub-filters (FIG. 6, decomposed output).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chertok using Du’s teachings to identify a plurality of sub-filters within the filter, the plurality of sub-filters associated with a plurality of filtering regions, wherein each of the plurality of filtering regions is associated with at least one of the plurality of sub-filters; and provide a plurality of feature maps based on the plurality of sub-filters in order to minimize the hardware resource usage by decomposing large-sized filter computation into many small-sized filter computation, achieving high reconfigurability without adding additional hardware penalty and to optimize the energy efficiency by avoiding unnecessary data movement (Du; Abstract and Introduction).

As to claim 2, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to identify the plurality of sub-filters by:
identifying a first filtering region and a second filtering region, the second filtering region being different from the first filtering region (Du; FIGS. 5-6, filtering regions corresponding F00-F22); and 
identifying a selected filter associated with the first filtering region and associated with the second filtering region as one of the plurality of sub-filters (Du; FIGS. 5-6, filter F0).

As to claim 3, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to provide the plurality of feature maps by:
providing a first feature map by performing a first convolution operation with respect to the input data by using a first filter associated with the first filtering region (Du; FIG. 6, F0 CONV and generated decomposed output); 
providing a second feature map by performing a second convolution operation with respect to the input data by using a second filter associated with the second filtering region (Du; FIG. 6, F1 CONV and generated decomposed output); and
providing a third feature map of the plurality of feature maps by performing summation with respect to the first and second feature maps (Du; FIG. 6, combined output).

As to claim 4, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to identify the plurality of sub-filters by:
identifying a first filtering region of a predetermined size associated with the filter (Du; FIGS. 5-6); and
identifying a plurality of filtering regions by shifting an association of the first filtering region in each of a first direction and a second direction with respect to the filter (Du; FIGS. 5-6).

As to claim 5, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to provide the plurality of feature maps by: 
identifying, as one of the plurality of feature maps, a first feature map provided by performing a convolution operation with respect to the input data, by using a first filter associated with the first filtering region (Du; FIG. 6, F0 CONV and generated decomposed output); 
providing a second feature map by shifting the first feature map in a first direction (Du; FIG. 6, F1 CONV and generated decomposed output); and
providing a third feature map by shifting the first feature map in a second direction (Du; FIG. 6, F2 CONV and generated decomposed output).

As to claim 6, the combination of Chertok and Du further discloses wherein the input data comprises three-dimensional (3D) matrix data having a size of a×b×n, wherein a, b, and n are natural numbers (Chertok; FIGS. 1A-1C and [0021]).

As to claim 7, the combination of Chertok and Du further discloses wherein the input data corresponds to a group of a plurality of pieces of two-dimensional (2D) matrix data (Chertok; [0021]-[0022]; Du; FIG. 6 ), and the plurality of sub-filters are applied to the plurality of pieces of 2D matrix data, and the plurality of sub-filters are associated with different 2D filtering regions (Du; FIG. 6).

As to claim 8, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to train the plurality of sub-filters using predetermined input data and predetermined output data (Du; FIG. 6; see first paragraph of Section III).

As to claim 9, the combination of Chertok and Du further discloses wherein the one or more processors are further configured to execute the one or more instructions to train a first sub-filter of the plurality of sub-filters by identifying a weight of the first sub-filter and identifying a filtering region associated the first sub-filter (Du; FIGS. 5-6; Section III. A. Filter Decomposition, Each weight in the filter is represented as f (i, j) where the (i, j) represents the weight’s position relative to the top-left weight inside the filter and Ii (a + 3i + l, b + 3 j + m) represent the image pixel’s value at the position of (a + 3i + l, b + 3 j + m) in the image).

As to claim 10, the combination of Chertok and Du further discloses wherein the output data comprises image data corresponding to the input data (Chertok; FIG. 1B; see [0021]-[0023]; Du; FIG. 6).

As to claims 11-19, method claims 11-19 correspond to apparatus claims 1-9, recite the same features as those recited in claims 1-9, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-9.

As to claim 20, claim 20 correspond to apparatus claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482